As this case is presented we are of opinion it must be affirmed. The case was tried in the County Court, the charge being false imprisonment. Court adjourned on 31st day of May. The statement of facts was filed on 30th day of June; the bills of exception were filed the same day. In this condition of the record none of the matters set up in bills of exception or pertaining to statement of facts can be considered. Under the decisions construing our statute all these papers must be filed within twenty days after adjournment of court. Without the statement of facts none of the grounds of the motion for new trial can be considered.
The judgment is therefore affirmed.
Affirmed.